                       IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 KIMBERLY LAWSON,                               §
                                                §
                 Plaintiff,                     §
                                                §
 v.                                             §       Civil Action No. 3:17-CV-2648-L
                                                §
 JASON PHARMACEUTICALS, INC.,                   §
                                                §
                 Defendant.                     §


                         MEMORANDUM OPINION AND ORDER

       Before the court are Defendant Jason Pharmaceuticals, Inc.’s (“Defendant” or “Jason

Pharmaceuticals”) Motion to Dismiss Plaintiff’s Second Amended Complaint (Doc. 45), filed

October 3, 2018; Plaintiff Kimberly Lawson’s (“Plaintiff” or “Lawson”) Response (Doc. 47), filed

October 23, 2018; Defendant’s Reply (Doc. 50), filed November 5, 2018; and Plaintiff’s Response

(Doc. 51), filed November 13, 2018.

       On November 13, 2017, the court entered a Standing Order of Reference referring this

action to United States Magistrate Judge Paul D. Stickney (“Judge Stickney”) for pretrial

management. Doc. 21. On January 26, 2018, by special order, the court reassigned all civil cases

originally assigned to Judge Stickney to United States Magistrate Judge Rebecca Rutherford

(“Judge Rutherford”) (Doc. 30). On August 28, 2018, the court recommitted this action to Judge

Rutherford for pretrial management.

       After careful consideration of the motion, briefs, pleadings, and applicable law, the court

vacates the Standing Order of Reference (Doc. 21); grants Defendant Jason Pharmaceuticals,

Inc.’s Motion to Dismiss Plaintiff’s Second Amended Complaint (Doc. 45); and dismisses with

prejudice Plaintiff’s federal claims under Title VII of the Civil Rights Act of 1964 (“Title VII”),


Memorandum Opinion and Order – Page 1
the Age Discrimination in Employment Act of 1967 (“ADEA”), and the Americans with

Disabilities Act of 1990 (“ADA”) because they are time-barred; and dismisses without prejudice

Plaintiff’s state age and disability discrimination claims based on a theory of constructive

discharge asserted pursuant to the Texas Labor Code for failure to exhaust administrative

remedies.

I.     Factual and Procedural Background

       On September 27, 2017, Lawson filed a pro se form complaint (“Original Complaint”) for

employment discrimination alleging claims under Title VII, the ADEA, and the ADA. Pl.’s

Compl., Doc. 3 at 3. The Original Complaint alleges that the discriminatory conduct includes

termination of her employment, unequal terms and conditions of her employment, and retaliation.

Id. at 4. Lawson alleges that the Equal Employment Opportunity Commission (“EEOC”) issued a

Notice of Right to Sue letter on June 27, 2017, and, therefore, she exhausted her federal

administrative remedies with respect to the alleged claims. Id. at 5. The Original Complaint does

not set forth any factual allegations regarding her claims. After Plaintiff, proceeding in forma

pauperis, attempted to serve Defendant with the Original Complaint on October 25, 2017, Lawson

filed an amended complaint (“First Amended Complaint”) on November 7, 2017. Plaintiff’s initial

attempts to serve Defendant failed to attach a copy of the Original Complaint to the summons.

Doc. 34 at 1-2. On November 16, 2017, the United States Marshal Service served Defendant with

a copy of the summons and Plaintiff’s Original Complaint. Doc. 29.

       On November 9, 2017, Jason Pharmaceuticals filed its first Motion to Dismiss Pursuant to

Federal Rule of Civil Procedure 12(b)(5) and 12(b)(6) (Doc. 16). On August 13, 2018, pursuant to

the Standing Order of Reference in effect at that time, Judge Rutherford entered the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge, recommending that the



Memorandum Opinion and Order – Page 2
court grant Defendant’s motion pursuant to Federal Rule of Civil Procedure 12(b)(6) because

Lawson’s Original Complaint and First Amended Complaint contained “‘bare bones’ accusations

that [were] devoid of factual support.” Doc. 34 at 9. On October 28, 2018, the court accepted the

findings and conclusions of the magistrate judge and ordered Plaintiff to file a second amended

complaint.

       On September 19, 2018, Lawson filed her Second Amended Complaint (“Second Amended

Complaint”). On October 3, 2018, Jason Pharmaceuticals filed its Motion to Dismiss Plaintiff’s

Second Amended Complaint. In addition to filing an initial response, Lawson filed a surreply on

November 13, 2018, that included a request to the court seeking leave to file it. As Defendant has

not subsequently filed opposition to the request and Plaintiff is proceeding pro se in this action,

the court grants Plaintiff’s motion for leave to file a surreply and has considered the brief in its

resolution of the pending motion to dismiss.

       In its Motion to Dismiss, Defendant makes these arguments: (1) Plaintiff’s claims are time-

barred because they were not timely filed following the receipt of the EEOC’s Notice of Right to

Sue; (2) Plaintiff failed to exhaust her federal and state administrative remedies with respect to her

claims for age and disability discrimination under the Texas Labor Code, her claim for harassment

under the ADA, and her claim for retaliation under Title VII; and (3) Plaintiff failed to state a claim

upon which relief can be granted.

       For the reasons set forth in this opinion, the court determines that Plaintiff has exhausted

her administrative remedies with respect to her federal claims but not her state claims. The court,

however, determines that the federal claims are time-barred because Plaintiff did not timely file

this action after receiving the EEOC’s Notice of Right to Sue.




Memorandum Opinion and Order – Page 3
II.    Rule 12(b)(6) – Failure to State a Claim

       To defeat a motion to dismiss filed pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure, a plaintiff must plead “enough facts to state a claim to relief that is plausible on its

face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007); Reliable Consultants, Inc. v.

Earle, 517 F.3d 738, 742 (5th Cir. 2008); Guidry v. American Pub. Life Ins. Co., 512 F.3d 177,

180 (5th Cir. 2007). A claim meets the plausibility test “when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged. The plausibility standard is not akin to a ‘probability requirement,’ but it asks for more

than a sheer possibility that a defendant has acted unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (internal citations omitted). While a complaint need not contain detailed factual

allegations, it must set forth “more than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.” Twombly, 550 U.S. at 555 (citation omitted). The

“[f]actual allegations of [a complaint] must be enough to raise a right to relief above the speculative

level . . . on the assumption that all the allegations in the complaint are true (even if doubtful in

fact).” Id. (quotation marks, citations, and footnote omitted). When the allegations of the pleading

do not allow the court to infer more than the mere possibility of wrongdoing, they fall short of

showing that the pleader is entitled to relief. Iqbal, 556 U.S. at 679.

       In reviewing a Rule 12(b)(6) motion, the court must accept all well-pleaded facts in the

complaint as true and view them in the light most favorable to the plaintiff. Sonnier v. State Farm

Mutual Auto. Ins. Co., 509 F.3d 673, 675 (5th Cir. 2007); Martin K. Eby Constr. Co. v. Dallas

Area Rapid Transit, 369 F.3d 464, 467 (5th Cir. 2004); Baker v. Putnal, 75 F.3d 190, 196 (5th Cir.

1996). In ruling on such a motion, the court cannot look beyond the pleadings. Id.; Spivey v.



Memorandum Opinion and Order – Page 4
Robertson, 197 F.3d 772, 774 (5th Cir. 1999). The pleadings include the complaint and any

documents attached to it. Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498-99 (5th Cir.

2000). Likewise, “‘[d]ocuments that a defendant attaches to a motion to dismiss are considered

part of the pleadings if they are referred to in the plaintiff’s complaint and are central to [the

plaintiff’s] claims.’” Id. (quoting Venture Assocs. Corp. v. Zenith Data Sys. Corp., 987 F.2d 429,

431 (7th Cir. 1993)). In this regard, a document that is part of the record but not referred to in a

plaintiff’s complaint and not attached to a motion to dismiss may not be considered by the court

in ruling on a 12(b)(6) motion. Gines v. D.R. Horton, Inc., 699 F.3d 812, 820 & n.9 (5th Cir. 2012)

(citation omitted).

        The ultimate question in a Rule 12(b)(6) motion is whether the complaint states a valid

claim when it is viewed in the light most favorable to the plaintiff. Great Plains Trust Co. v.

Morgan Stanley Dean Witter, 313 F.3d 305, 312 (5th Cir. 2002). While well-pleaded facts of a

complaint are to be accepted as true, legal conclusions are not “entitled to the assumption of truth.”

Iqbal, 556 U.S. at 679 (citation omitted). Further, a court is not to strain to find inferences favorable

to the plaintiff and is not to accept conclusory allegations, unwarranted deductions, or legal

conclusions. R2 Invs. LDC v. Phillips, 401 F.3d 638, 642 (5th Cir. 2005) (citations omitted). The

court does not evaluate the plaintiff’s likelihood of success; instead, it only determines whether

the plaintiff has pleaded a legally cognizable claim. United States ex rel. Riley v. St. Luke’s

Episcopal Hosp., 355 F.3d 370, 376 (5th Cir. 2004). Stated another way, when a court deals with

a Rule 12(b)(6) motion, its task is to test the sufficiency of the allegations contained in the

pleadings to determine whether they are adequate enough to state a claim upon which relief can

be granted. Mann v. Adams Realty Co., 556 F.2d 288, 293 (5th Cir. 1977); Doe v. Hillsboro Indep.

Sch. Dist., 81 F.3d 1395, 1401 (5th Cir. 1996), rev’d on other grounds, 113 F.3d 1412 (5th Cir.



Memorandum Opinion and Order – Page 5
1997) (en banc). Accordingly, denial of a 12(b)(6) motion has no bearing on whether a plaintiff

ultimately establishes the necessary proof to prevail on a claim that withstands a 12(b)(6)

challenge. Adams, 556 F.2d at 293.

       A statute of limitations may support dismissal pursuant to Rule 12(b)(6) when it is evident

from a plaintiff’s pleadings that the action is time-barred and the pleadings fail to set forth or raise

some basis for tolling the statute. Jones v. Alcoa, Inc., 339 F.3d 359, 366 (5th Cir. 2003) (citations

omitted).

III.   Analysis

       A.      Exhaustion of Federal and State Administrative Remedies

               1.      Plaintiff’s Federal Claims

       Plaintiff alleges claims under Title VII, the ADEA, and the ADA. A plaintiff seeking to

file claims pursuant to these statutes is required to exhaust his or her administrative remedies

before filing the claims in federal court.

       Contrary to Defendant’s assertion that the exhaustion requirement is a jurisdictional issue,

the Fifth Circuit recently held that a Title VII plaintiff’s failure to exhaust administrative remedies

“is not a jurisdictional bar but rather a prudential prerequisite to suit” that should be analyzed in

the context of Federal Rule of Civil Procedure 12(b)(6). Perez v. Brennan, No. 18-40520, 2019

WL 1387825, at *3 (5th Cir. 2019) (per curiam) (citing Davis v. Fort Bend Cty., 893 F.3d 300,

305 (5th Cir. 2018)). The Supreme Court likewise recently held that the charge-filing requirement

is not jurisdictional but rather a prerequisite to filing suit, and a defendant’s challenge on those

grounds may, therefore, be forfeited if not timely raised. Fort Bend Cty. v. Davis, 139 S. Ct. 1843,

1849-51 (2019) (“Title VII’s charge-filing requirement is a processing rule, albeit a mandatory

one, not a jurisdictional prescription delineating the adjudicatory authority of the courts.”) The



Memorandum Opinion and Order – Page 6
procedural requirements for filing an ADA claim incorporate Title VII’s administrative procedures

and, therefore, an ADA claimant must also exhaust his or her administrative remedies before filing

a claim in federal court. Patton v. Jacobs Eng’g Group, Inc., 874 F.3d 437, 443 (5th Cir. 2017)

(citing Dao v. Auchan Hypermarket, 96 F.3d 787, 789 (5th Cir. 1996) (per curiam)). Likewise, a

claimant seeking judicial relief under the ADEA must, as a precondition, exhaust his or her

administrative remedies by filing a charge of discrimination with the EEOC. Walton-Lentz v.

Innophos, Inc., 476 F. App’x 566, 569 (5th Cir. 2012) (citing 29 U.S.C. § 626(d)).

          Jason Pharmaceuticals contends that Lawson failed to exhaust her administrative remedies

with respect to her claims of disability discrimination, race discrimination, and Title VII

retaliation. The court, as a preliminary matter, determines that Lawson failed to plead in the Second

Amended Complaint a claim for race discrimination and, therefore, will not consider Jason

Pharmaceutical’s arguments related to that claim. With respect to Lawson’s claims of disability

discrimination and Title VII retaliation, Jason Pharmaceutical contends that Lawson failed to

check the box for “disability” or allege that she engaged in activity protected by Title VII in her

Charge of Discrimination filed with the EEOC. Def.’s Mot. to Dismiss, Doc. 46 at 13-14. After

reviewing the Charge of Discrimination and the EEOC’s Notice of Right to Sue, the court disagrees

with Defendant and determines that Lawson exhausted her administrative remedies as to these

claims.

          In the Charge of Discrimination form, Plaintiff, in the section asking her to identify the

grounds for her discrimination claim, checks the boxes for “retaliation” and “age.” Def.’s Mot. to

Dismiss, Ex. 1, Doc. 46-1 at 2. Although she does not check the box for “disability” as a basis for

discrimination, Plaintiff states, in the section requiring a claimant to specify the factual bases for

the charge, that she was “asked to submit a doctor’s note for [her] absen[ce].” Id. In its Notice of



Memorandum Opinion and Order – Page 7
Right to Sue, the EEOC construes Plaintiff’s Charge of Discrimination as alleging claims under

the following statutes: Title VII, the Americans with Disabilities Act, the Genetic Information

Nondiscrimination Act, * and the Age Discrimination in Employment Act. Pl.’s Additional Attach.,

Doc. 49 at 1.

        When considering whether a Title VII plaintiff exhausted his or her administrative

remedies, a court should construe the scope of an EEOC complaint liberally—particularly because

most complaints are initiated pro se—bearing in mind that “a primary purpose of Title VII is to

trigger the investigatory and conciliatory procedures of the EEOC, in attempt to achieve non-

judicial resolution of employment discrimination claims.” Pacheco v. Mineta, 448 F.3d 783, 788-

89 (5th Cir. 2006) (citations and quotation marks omitted). “With that balance in mind, [a] court

interprets what is properly embraced in review of a Title-VII claim somewhat broadly, not solely

by the scope of the administrative charge itself, but by the scope of the EEOC investigation which

‘can reasonably be expected to grow out of the charge of discrimination.’” Id. at 789 (quoting

Sanchez v. Standard Brands, Inc., 431 F.2d 455, 466 (5th Cir. 1970)). In light of these

considerations, the court determines that Lawson sufficiently sets forth in her Charge of

Discrimination factual allegations that would give rise to the EEOC’s investigation of her alleged

Title VII retaliation claim. Lawson “checks the box” for retaliation as one ground for her

discrimination claim and alleges that she was discriminated after “reporting the workplace

conditions [alleged in the Charge of Discrimination] to Human Resources.” Def.’s Mot. to

Dismiss, Doc. 46-1 at 2. The EEOC issued a Notice of Right to Sue acknowledging Title VII as a




*
  In Lawson’s Second Amended Complaint, although she alleges that her employer requested that she fill out a
“Genetic Information Form,” she does not assert a claim pursuant to the Genetic Information Nondiscrimination Act,
and it is not before the court.

Memorandum Opinion and Order – Page 8
potential basis for Lawson’s claims. Accordingly, the court determines that Lawson met the

exhaustion requirement with respect to her Title VII retaliation claim.

         The court further determines that Lawson met the exhaustion requirement with respect to

her disability claim. In the Charge of Discrimination, although she does not check the box for

“disability,” Lawson states that, following a confrontation at work, she was asked “to submit a

doctor’s note for [her] absen[ce].” Def.’s Mot. to Dismiss, Doc. 46-1 at 2. Although she did not

reference the ADA in the Charge, the EEOC’s Notice of Right to Sue listed the ADA as one of the

statutory bases for Lawson’s claims. The court determines that the EEOC sufficiently considered

the merits of Lawson’s disability claim—in spite of its oblique reference in the Charge of

Discrimination—and, therefore, she exhausted her administrative remedies with respect to this

claim.

                2.     Plaintiff’s State Claims

         Lawson’s Second Amended Complaint alleges claims of age and disability discrimination

based on a theory of constructive discharge in violation of the Texas Labor Code. Defendant argues

that Lawson failed to exhaust her administrative remedies with respect to this claim because she

did not file a charge with the Texas Workforce Commissions Civil Rights Division prior to filing

the claim in federal court. The court agrees for the following reasons.

         “[C]ourts refer to Chapter 21 of the [Texas] Labor Code as the Texas Commission on

Human Rights Act.” Prairie View A&M University v. Chatha, 381 S.W.3d 500, 502 n.1 (Tex.

2012). The Act is modeled after Title VII of the federal Civil Rights Act of 1964 and imposes a

requirement that a claimant file an initial complaint with the Texas Workforce Commission Civil

Rights Division or EEOC no later than the 180th day after the date an allegedly unlawful

employment practice occured. Id. at 503 (citing Tex. Labor Code Ann. § 21.202 (West)). After a



Memorandum Opinion and Order – Page 9
claimant receives a notice of the right to file a civil action, he or she has sixty days to bring a civil

action against a respondent. Tex. Labor Code Ann. § 21.202 (West)). In this case, Plaintiff has not

alleged that she filed an initial complaint with the Texas Workforce Commission Civil Rights

Division. Although Plaintiff did file an initial complaint with the EEOC, she did not allege claims

pursuant to the Texas Labor Code, and the Notice to Sue issued by the EEOC did not state that she

had a right to file a civil complaint pursuant to that statute. Accordingly, Plaintiff has failed to

exhaust her administrative remedies with respect to her claims under the Texas Labor Code, and

the court dismisses without prejudice these claims.

        B.      Limitations Period for Filing Claims Pursuant to EEOC Notice of Right to Sue

        Defendant argues that Plaintiff’s federal claims are time-barred because she failed to file

this action within ninety days of receiving the EEOC’s Notice of Right to Sue. Def.’s Mot. to

Dismiss, Doc. 46 at 12. Defendant contends that the EEOC issued the Notice of Right to Sue on

June 27, 2017, and, pursuant to the ninety-day limitations period to file civil suit, Plaintiff was

required to file her Original Complaint by September 25, 2017. Plaintiff filed her Original

Complaint on September 27, 2017.

        In response, Lawson concedes that she received the Notice of Right to Sue on June 27,

2017. Pl.’s Resp., Doc. 47 at 2. Lawson states that she filed her complaint with the EEOC on June

27, 2017, and the investigator issued the Notice of Right to Sue “on the same day, while [Lawson]

was still present in the EEOC office.” Id. Plaintiff further concedes that she filed this civil action

ninety-two days after receiving the Notice of Right to Sue. Pl.’s Reply, Doc. 51 at 1. Plaintiff

contends, however, that the investigator, after giving her the Notice of Right to Sue, stated that

Lawson “would receive a duplicate notice with instructions by US mail approximately (3-5)

business days later.” Id. at 2. Lawson requests that the court consider her date of receipt to be three



Memorandum Opinion and Order – Page 10
to five days after June 27, 2017, in light of the investigator’s statement that she would receive a

subsequent duplicate copy at a later time. In support of this request, Lawson cites authority that,

as the court will explain, is inapposite.

       The ninety-day limitations period to file a complaint applies to Lawson’s claims under Title

VII, the ADEA, and the ADA. With respect to Title VII claims, the ninety-day period of limitations

begins to run on the date that the EEOC right-to-sue letter is received, rather than the day the letter

is issued. Taylor v. Books A Million, Inc., 296 F.3d 376, 379 (5th Cir. 2002) (citing Nilsen v. City

of Moss Point, Miss., 674 F.2d 379, 381 (5th Cir. 1982) (citing 42 U.S.C. § 2002e-5(f)(1) (1994)).

“This requirement to file a lawsuit within the ninety-day limitation period is strictly construed.”

Id. (citations omitted). Likewise, an ADEA claim raised in a Charge of Discrimination, for which

an EEOC right-to-sue letter is issued, must be filed in federal court within the ninety-day

limitations period; otherwise it is time-barred. St. Louis v. Texas Worker’s Compensation Com’n,

65 F.3d 43, 47 (5th Cir. 1995). The same limitations period applies to claims brought under the

ADA. Garcia v. Penske Logistics, L.L.C., 631 F. App’x 204, 208 (5th Cir. 2015) (“The

requirement that a party file a lawsuit within this ninety-day limitations period [that commences

when the EEOC’s notice to sue is received] under Title VII and the ADA is strictly construed.”)

(citation omitted). The ninety-day requirement “is not a jurisdictional prerequisite; rather, [it] is

akin to a statute of limitations.” Espinoza v. Missouri Pacific R. Co., 754 F.2d 1247, 1249 n.1 (5th

Cir. 1985) (citations omitted).

       As Lawson concedes that she received the Notice of Right to Sue on June 27, 2017, the

deadline to file a civil complaint was ninety days later, on September 25, 2017, two days prior to

Plaintiff’s filing of the Original Complaint. The limitations period, as previously stated, is strictly

construed, and Plaintiff has not alleged any grounds for the court to apply equitable tolling to her



Memorandum Opinion and Order – Page 11
time-barred complaint. Plaintiff requests that the court consider the date that she was told to expect

a duplicate copy of the notice by mail, but she provides no authority suggesting that receipt of a

subsequent duplicate of a Notice of Right to Sue—after a plaintiff already received an original

notice days prior—triggers the limitations period. The court likewise did not find authority in

support of this position. The authority that Plaintiff cites is inapposite because, in those cases, the

plaintiff received the Notice of Right to Sue by mail, rather than in person at the EEOC office on

the date it was issued. In the absence of any allegation or statement establishing the exact date of

receipt of a mailed notice, a plaintiff “is presumed to have received the notice three days after

issuance.” Franklin v. Burlington Northern Santa Fe Corp., 34 F. App’x 963 (5th Cir. 2002) (citing

Baldwin Cty. Welcome Ctr. v. Brown, 466 U.S. 147, 148 n.1 (1984)); Taylor, 296 F.3d at 379

(“When the date on which a right-to-sue letter was actually received is either unknown or disputed,

courts have presumed various receipt dates ranging from three to seven days after the letter was

mailed.”). That presumption does not apply here because, in this case, Lawson acknowledges that

she received the Notice of Right to Sue in person, at the EEOC office, on June 27, 2017, the same

date that it was issued. As the date of receipt triggers the limitation period and must be strictly

construed, the court determines that Lawson was required to file this action by September 25,

2019, which was the ninetieth day after she received her right-to-sue letter. As she filed the action

on September 27, 2017, these claims were filed two days beyond the deadline and are time-barred

as a matter of law, and the court will dismiss these claims with prejudice.

IV.    Conclusion

       For the reasons herein stated, the court grants Defendant’s Motion to Dismiss (Doc. 45);

dismisses with prejudice as time-barred Plaintiff’s federal claims alleged under Title VII, the

ADA, and the ADEA; and dismisses without prejudice Plaintiff’s state claims of age and



Memorandum Opinion and Order – Page 12
disability discrimination alleged under the Texas Labor Code for failure to exhaust administrative

remedies. As required by Federal Rule of Civil Procedure 58, the court will issue judgment by

separate document.

       It is so ordered this 12th day of June, 2019.


                                                       _________________________________
                                                       Sam A. Lindsay
                                                       United States District Judge




Memorandum Opinion and Order – Page 13
